Case 1:20-cr-00469-RA Document 2 Filed 09/08/20 Page 1 of 2

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee x
UNITED STATES OF AMERICA : SEALED INDICTMENT

— Ve. 7 : 20 Cr.
ADAM LAMBERT,

Defendant. : oy &y

AY
oe eee eee x
COUNT ONE

, the Grand Jury charges:

1.on or about September 5, 2020, in the Southern District of
New York, ADAM LAMBERT, the defendant, knowing he had previously
been: convicted in a court of a crime punishable by imprisonment
for a term exceeding one year, knowingly did possess a firearm,
to wit, a .380-caliber Ruger semi-automatic pistol, and the
firearm was in and affecting interstate and foreign commerce.

(Title 18, United States Code,
Sections 922 (g) (1) and 2.)

 

A pbnen oslo Qusaderry, Sth onnse
FOREPERSON , AUDREY STRAUSS
Acting United States Attorney

 

 

 

 

 
cf st . PP
foe . ot A ge eee
a Let Pe OEE Oe oie OFF oe

Case £20-cr-00469-Ra&’ Document 2 Filed,99/0

    
